                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

PAMELA TERRY,                                     )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )              No. 4:18-cv-1772-RWS
                                                  )
ST. LOUIS PUBLIC SCHOOLS,                         )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motion for the appointment of counsel. The

motion will be denied without prejudice.

       “A pro se litigant has no statutory or constitutional right to have counsel appointed in a

civil case.” Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). When determining whether

to appoint counsel for an indigent litigant, the Court considers certain factors, such as the

complexity of the case, the ability of the pro se litigant to investigate the facts, the existence of

conflicting testimony, and the ability of the pro se litigant to present her claims. Id.

       After considering these factors, the Court finds that the appointment of counsel is not

warranted at this time.     This case is neither factually nor legally complex.            Plaintiff has

demonstrated that she can adequately present her claims to the Court, and it does not appear that

her claims involve information unavailable to her. Finally, the defendant has yet to be served

with process and discovery has not begun, so it is unclear whether there is conflicting testimony.

However, the Court recognizes that the relevant circumstances may change. The Court will

therefore deny the motion for the appointment of counsel without prejudice, and will entertain

future motions for the appointment of counsel, if appropriate, as this litigation progresses.
      Accordingly,

      IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of counsel

(Docket No. 3) is DENIED without prejudice.

      Dated this 23rd day of October.




                                              RODNEY W. SIPPEL
                                              UNITED STATES DISTRICT JUDGE




                                              2
